Citation Nr: 1309829	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  08-27 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and Observer


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1965 to May 1969, including service in the Republic of Vietnam from May 1968 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In April 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ). 

In a June 2010 decision, the Board denied service connection for a skin disorder.  The Veteran appealed the Board's decision insofar as it denied service connection for a skin disorder to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 order, the Court granted the parties' joint motion for remand, vacated the Board's June 2010 decision insofar as the Board denied service connection for a skin disorder and remanded the case for compliance with the terms of the joint motion.

Thereafter, in June 2012, the Board remanded this claim for additional development consistent with the joint motion for remand directives.  All requested development has been completed and the claim is once again before the Board.  


FINDINGS OF FACT

The Veteran's onychomycosis and tinea pedis had their onset in service.  


CONCLUSIONS OF LAW

Onychomycosis and tinea pedis were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a skin disorder.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran presently seeks to establish service connection for a skin disorder on the basis that it was caused by, and/or related to, his military service, to include herbicide exposure.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemia.

To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

VA regulations specify that the last date on which a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii).

Service treatment records, including a May 1969 separation examination, are negative for complaints, treatment, or diagnosis of a skin disorder.  Additional service records reflect that the Veteran served in Vietnam from May 1968 to May 1969 with a military occupational specialty of field artillery crewman.  

At a July 2005 VA Agent Orange registry examination, the Veteran reported having athlete's feet, groin fungus and jungle rot while in Vietnam; however, he was not certain whether he had been treated for any skin problem in service.  The physical examination was negative for any skin disorder.  During a November 2005 VA examination, onychomycosis was noted on all of his left toes and some of his right foot toes.  During the VA general medical examination in February 2006, he reported having dry skin.  He had onychomycosis on all toenails of the left foot and the nails of the great toe, second and fifth toes of the right foot.  On March 2006 VA orthopedic examination, he stated that he had noticed fungus under the left great toenail and occasional pain in that metatarsophalangeal joint ever since an artillery shell fell on his foot in 1968.  On observation, toenail fungus was noted beneath the left great toenail. 

In June 2012, in compliance with the Board's June 2012 remand directives, the Veteran was provided a VA compensation examination to determine the nature and etiology of this disorder.  The Veteran reported that while he was stationed in Vietnam he first noticed the problems with his toenails and itchy feet but did not seek medical attention because of combat conditions and he did not think it was significant.  He also reported recurrent symptoms, including intermittent skin rashes, since discharge from service.  The Veteran states he was diagnosed with a "rash," but not given a specific diagnosis.  The examiner consequently diagnosed onychomycosis and tinea pedis.  Following a physical examination, the examiner concluded that it is at least as likely as not the Veteran's onychomycosis and tinea pedis were incurred in service.  The examiner specifically stated that fungal infections, such as onychomycosis and tinea pedis, have been noted amount Vietnam Veterans and can persists as chronic/ intermittent condition.  In rendering this favorable opinion, the examiner determined the Veteran's history seems credible despite the lack of in-service documentation.  

In light of his competent report as to the onset and chronicity of his skin problems and the favorable opinion of the June 2012 VA examiner, the Board finds that service connection is warranted. 


ORDER

Service connection for a skin disorder is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


